AQ 106 (Rev. 04/10} Application for a Search Warrant Eu [rc Dp
ASHEVILLE, N.C

UNITED STATES DISTRICT COURT jgy , 42019

for the
U.S, D Se Ea pea
Western District of North Carolina Ww Dis roe Ne URT
. : i,
In the Matter of the Search of )
‘Briefly describe the property to b ‘ched ‘ .
Cie Ee ear De erind anal alibend 5 caseno. LL 4 my [OF
Information associated with Telephone 828-736-5055 )
that is stored at premises controlled by Cellco

Partnership d/b/a Verizon Wireless
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Western. District of North Carolina , there is now concealed (dentifp the

person or describe the property to be seized):

 

' See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
ot evidence of a crime;
i contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;
(] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21US.C. § 841 Distribution of controlled substances resulting in death

The application is based on these facts:

See attached Affidavit of Special Agent Kevin Lau

we Continued on the attached sheet:

CJ Delayed notice of days (give exact ending date tf more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

se

Applicant's signature

 

. Kevin Lau, Special Agent

 

Printed name and tiffe

Sworn to before me and signed in my presence.

 
    

(se

 

Date: 41/14/2019

 
 

dee’ SIQHOUTE
City and state: Ashevilie, NC : __ U.S Magistrate Judgg’W. Carleton Meticalf, WDNC
Prifhed naine and title :

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 1 of 15

 
FILED
ASHEV}. LEN.
IN THE UNITED STATES DISTRICT COURT C,

FOR WESTERN DISTRICT OF NORTH CAROLINA NOV 14 2949

. | US. DISTRIEy Co
INTHE MATTER OF THE SEARCH OF W. Dist. 0 yr

INFORMATION ASSOCIATED WITH: PANLC

Telephone Number 828-736-5055 . .
Case No. Lm OF

THAT IS STORED AT PREMISES ~
CONTROLLED BY CELLCO
PARTNERSHIP DBA VERIZON ©
WIRELESS

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Kevin Lau, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I make this affidavit in support of an application for a search. warrant for
information associated with a certain cellular telephone assigned call number (828) 736-5055,
with Intemational Mobile Equipment Identity 35946408905723 1, (hereinafter referred to as the
“SUBJECT PHONE”), that is stored at premises controlled by Cellco Partnership d/b/a Verizon —
Wireless (hereinafter referred to as “Verizon”), a wireless provider headquartered at 180
Washington Valley Road, Bedminster, New Jersey 07921. The information to be searched is
described i in the following paragr aphs and in Attachment A. This affidavit is made in SUPPOM o of
an application for a search warrant under 18 ULS.C. § 2703(c)(1)(A) to require Verizon to
disclose to the government copies of the information further described in Section I of Attachment
B. Upon receipt of the information described in Section I of Attachment B, government-
authorized persons will review the information to locate items described in Section IL of

Attachment B.

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 2 of 15

 
2. lama Special Agent (“SA”) with the United States Department of the Interior —
Bureau of Indian Affairs (“BIA”) - Division of Drug Enforcement (“DDE”). I became a BIA SA
im July of 2017 and was assigned to North Dakota. Since November of 2018, | have been |
assigned to the United States Drug Enforcement Administration (“DEA”) — Asheville Post of
Duty (APOD”) in Asheville, North Carolina CNC, I am “an investigative or law enforcement
officer of the United States,” within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the
United States who is empowered by law to conduct investigations and to make arrests for
offenses enumerated in 18 U.S.C. § 2516 and Title 21 of the United States Code. Prior to
becoming a BIA SA, and between 2012 and 2017, I was a Reserve Police Officer for the Locust
Grove Police Department in Locust Grove, Oklahoma; I was a Detention Officer and then.
Deputy for the Tulsa County Sheriffs Office in Tulsa, Oklahoma; and a Police Officer for the
BIA in Wyoming. |

3. I have received training from several state, local, and federal law enforcement
agencies throughout the United States. 1 am a graduate from the Council on Law Enforcement
Education and Training (“CLEET”) in Ada, Oklahoma and from the Federal Law Enforcement

Training Center (“FLETC”) in Artesia, New Mexico and Glynco, Georgia.

4, I have conducted and/or participated in many complex investigations utilizing a
variety of investigative techniques to include, but not limited to: physical and electronic
surveillance; questioning of witnesses, suspects, and informants; applications for and executions
of search, seizure, and arrest warrants; and evidence collection, I also have training and
experience in the recognition of centrolled substances and paraphernalia used for ingesting,

distributing, manufacturing, and storing controlled substances; as well as, recognizing conduct

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19. Page 3 of 15

 
common to drug traffickers such as the laundering of drug proceeds derived from the sale of

controlled substances.

5, I have also conducted and/or participated in numerous drug trafficking
investigations and learned that drug traffickers often use cellular telephones to assist in their
activities, Such cellular telephones often times contain lists of contacts for customers, associates
and sources of supply Gincluding names, addresses, phone numbers, email addresses, and other
identifying information); information related to types, amounts and prices of drugs being

trafficked, imported or purchased; and information related to dates and places of specific
transactions. The majority of the controlled substances found in the United States ate imported
from foreign nations and the majority of those controlled substances then move through a variety
of states before ending up at their final destination. Information related to international and/or
domestic travel are often times stored on cellular telephones. Additionally, modern cellular
telephones often have the ability to access the Internet, allowing the phone’s user(s) to access
financial records and perform monetary transactions, send and receive emails, browse web
addresses, and access other information available on the Internet to assist in drug trafficking
activities such as Facebook/Instagram and other applications (“apps”) used to communicate both

publicly and privately.

6. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. ‘This affidavit is intended -
to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 4 of 15

 
7. Based on my training and experience and the facts as.set forth in this affidavit,
there is probable cause to believe that violations of United States Code (“U.S.C.”) 21§ 841 have
been committed by unknown persons. There is also probable cause to search the information

described in Attachment A for evidence of this crime further described in Attachment B.

PROBABLE CAUSE

8. As set forth in more detail elsewhere in this affidavit, the Cherokee Indian Police
Department (“CIPD”) and the BIA are investigating the overdose death of Catherine Marie
ARMACHAIN (“ARMACHAIN”) that occurred on September 16, 2019 at 327 Saloi Drive,
Cherokee, Swain County, NC 28719 (hereinafter referred to as the “SUBJECT LOCATION®.

9, On September 16, 2019, at approximately 04:50 PM, the Eastern Band of
Cherokee Indians Public Safety Communication Center (hereinafter referred to as “Dispatch”)
notified CIPD officers of a possible drug overdose at the SUBJECT LOCATION, which is in the
Birdtown Community. CIPD Patrol Officers Ina Driver and Troy Anthony responded to the
SUBJECT LOCATION. Officer (“OFC”) Driver was directed to the bedroom where Officer
Driver located an American Indian female who was identified as ARMACHAIN. OFC Driver
determined that ARMACHAIN was deceased. At that time, OFC Driver contacted CIPD
Detective (“DET”) Jason Cable due to the death.

10. On that same date, DET Cable atrived at the SUBJECT LOCATION, OFC Driver
told DET Cable that ARMACHAIN’s body was already stiff and that a syringe was in
ARMACHAIN’s hand. Immediately after recerving the information, DET Cable requested OFC
Driver to seize ARMACHAIN’s cell phone, due to his knowledge and experience knowing that
such devices could maintain and store electronically stored information that could be utilized in a

death investigation.

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 5 of 15

 

 
11. Again, on the same date, Cherokee Tribal Emergency Medical Service (“EMS”)
Emergency Medical Technician (“EMT”) Bob Dunlap and the NC Medical Examiner responded
and arrived at the SUBJECT LOCATION. It was believed that ARMACHAIN had been
deceased for some time, prior to the 9-1-1 call. Therefore, an autopsy was ordered for
ARMACHAIN’s body for the following day, September 17, 2019.

12. On September 17, 2019, DET Cable attended the autopsy of ARMACHAIN’s
body at the Harris Regional Hospital located at 68 Hospital Road, Sylva, NC 28779. During the
autopsy, an area was located on ARMACHAIN’s right arm that resembled an injection point.

13. On that same date, I submitted an administrative subpoena to Verizon for Call
Detail Records (“CDRs”) between the dates of August 18, 2019 — September 16, 2019, along
with a preservation request for Verizon number — 828-736-5055 (“hereinafter referred to as
“SUBJECT PHONE”). This phone was provided to me by DET Cable as being utilized by
_ ARMACHAIN. |

14, On September 19, 2619, I received an invoice from Verizon for the SUBJECT
PHONE, invoice number 190240289-44678017. |

15. On or about September 20, 2019, I received the SUBJECT PHONE’s
CDR’s from Verizon and reviewed. the content. From the review, I learned the following

information:

a. ‘The SUBJECT PHONE had an associated International Mobile Equipment —

Identity (“IMEI”) of 359464089057231..

b, Between the periods August 18, 2019 — September 16, 2019, the SUBJECT

PHONE’s CDR’s indicated that there were approximately 1,267 calls.

Case 1:19-mj-00107-WCM Document 1-1. Filed 11/14/19 Page 6 of 15

 
c, Ireviewed all the calls listed and learned that 215 calls were made to 828-736-
9133, 164 calls to 423-212-8187, and 123 calls to 828-508-4660. On the date of

ARMACHAIN’s death, September 16, 2019, there were 33 calls listed.

d. Ireviewed the 33 calls made on September 16, 2019 and learned that the
' SUBJECT PHONE had an outbound call to 828-736-9133 at 07:13:53 AM and
lasted 190 seconds. This call was the last outbound call made from the SUBJECT

PHONE.

e. Lalso reviewed the SUBJECT PHONE”s text messages and learned that the tast
outbound text message was sent at 03:31 AM to 828-736-4939. This was the last
- outbound text message made from the SUBJECT PHONE.

16. On October 4, 2019, DET Cable applied for a search warrant for
ARMACHAIN’s phone and was granted by an EBCI Magistrate Judge. On that same date, DET
Cable served the search warrant and requested the assistance of the Swain County Sheriff's
Office (““SCSO”) to fulfill the search warrants request. SCSO attempted to gain access into
ARMACHAIN’s phone, but was unsuccessful. |

17, AsofNovember 7, 2019, agents are still waiting to receive any type of
documentation from the North Carolina Medical Examiner that indicates the cause of death.
From information gleaned through this investigation, agents have learned that ARMACHAIN is
a known heroin user and on the date that her body was discovered law enforcement officers”
observed a syringe in her hand that agents believe contained heroin. Furthermore, agents believe

that ARMACHAIN’s death is related to a drug overdose and that this application in support of a

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 7 of 15

 

 
search warrant will allow agents to obtain information from Verizon that will provide
information. into ARMACHAIN’s heroin supplier that eventually led to her untimely death.

1 g, From my training and experience, I know that drug users commonly use their
wireless telephone to communicate with their drug supplier and other co-conspirators via text
messages, phone calls, etc. Also, I know that drug users will also use applications like Facebook,
Instagram, Snapchat, etc. to communicate with their drug supplier and other co-conspirators. °
Lastly, I know that that individuals will sometimes communicate over their wireless telephone
and tell individuals to contact them by other means like (Facebook, Instagram, Snapchat, ete.)
which I believe will provide even more information into this investigation.

19. Based on the above, I believe that ARMACHAIN likely communicated with her
drug supplier, utilizing SUBJECT PHONE, to facilitate the purchase of controlled substances
that ultimately led to her death. | also believe that Verizon likely possesses information
associated with SUBJECT TELPHONE, which contains information that is relevant to the
ongoing investigation, such as location information.

20.  Inmy training and experience, I have learned that Vetizon is a company that
provides cellular telephone access to the general public. I also know that providers of cellular
telephone service have technical capabilities that allow them to collect and generate information
about the locations of the cellular telephones to which they provide service, including cell-site
data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data
identifies the “cell towers” (L.e., antenna towers covering specific. geographic areas) that received
a radio signal from the cellular telephone and, in some cases, the “sector” (1.¢., faces of the
towers) to which the telephone connected. These towers are often a half-mile ot more apart, even —

in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to

7

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 8 of 15

 
a wireless device does not necessarily serve every call made to or from that device. Accordingly,
cell-site data provides an approximate location of the cellulat telephone but is typically less .
precise than other types of location information, such as E-911 Phase II data or Global
Positioning Device (“GPS”) data.

a1, Based on my training and experience, I know that Verizon can collect cell-site
data about the SUBJECT PHONE. Lalso know that wireless providers such as Verizon typically |
collect and retain cell-site data pertaining to cellular phones to which they provide service in
their normal course of business in order to use this information for various business-related
purposes.

22, Based on my training and experience, I know that Verizon also collects per-call
measurement data, which Verizon also refers to as the “real-time tool” (“RTT”). RTT data
estimates ‘the approximate distance of the cellular device from a cellular tower based on the
speed with which si nals travel between the device and the tower. This information can be used
to estimate an approximate location range that is more precise than typical cell-site data.

23. Based on my training and experience, I know that wireless providers such as
Verizon typically collect and retain information about their subscribers in their normal course of
business. This information can include basic personal information about the subscriber, such as
name and address, and the method(s) of payment (such as credit card account number) provided
by the subscriber to pay for wireless telephone service. I also know that wireless providers such
as Verizon typically collect and retain information about their subscribers’ use of the wireless
service, such as records about calls or other communications sent or received by a particular
phone and other transactional records, in their normal course of business. In my training and

experience, this information may constitute evidence of the crimes under investigation because

8

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 9 of 15

 

 
the information can be used to identify the SUBJECT PHONE’s user or users and may assist in
the identification of co-conspirators and/or victims.
AUTHORIZATION REQUEST

24, Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

25. — I further request that the Court direct Verizon to disclose to the government any
information described in Section I of Attachment B that is within its possession, custody, or
control. Because the warrant will be served on Verizon, who will then compile the requested
records at a time convenient to it, reasonable cause exists to permit the execution of the
requested warrant at any time in the day or night.

Respectfully submitted,

 

Kevin Lau
Special Agent/Task Force Agent
BIA/DEA

Assistant United States.Attorney John Pritchard has reviewed this Affidavit.

SUBSCRIBED and SWORN
before me this 14" Day of November, 2019

      
 

ago

W. Carléton Statcalf
United States Magistratefudge
Western District of Nofth Carolina

    
   
 

 

“Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 10 of 15

 
ATTACHMENT A
Property to Be Searched

This warrant applies to records and information associated with the cellular telephone
assigned call number (828) 736-5055, with International Mobile Equipment Identity
359464089057231 (“the Account”), that are stored at premises controlled by Cellco Partnership
d/b/a Verizon Wireless, a wireless provider headquartered at 180 Washington Valley Road,

Bedminster, New Jersey 07921.

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 11 of 15

 
ATTACHMENT B
Particular Things to be Seized

I. Information to be Disclosed by the Provider (Verizon)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any information that has been deleted but is
still available to the Provider or that has been preserved pursuant to a request made under 18
U.S.C. § 2703(f), the Provider is required to disclose to the government the following
information pertaining to the Account listed in Attachment A for the time period September
1, 2019 — September 16, 2019:

a. The following information about the customers or subscribers of the Account:

i. Names (including subscriber names, user names, and screen names);

ii. Addresses (including mailing addresses, residential addresses, business addresses,
and e-mail addresses); ,

iii. Local and long distance telephone connection records;

iv. Records of session times and durations, and the temporarily assigned network
addresses (such as Internet Protocol (“IP”) addresses) associated with those
sessions;

v. Length of service (including start date) and types of service utilized;

vi. Telephone or instrument numbers (including MAC addresses, Electronic Serial
Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile
Equipment Identifier “MEID”); Mobile Identification Number (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated Services
Digital Network Number (“MSISDN”); International Mobile Subscriber Identity
Identifiers (“IMSI”), or International Mobile Equipment Identities (“IMEI”);

vii, Other subscriber numbers or identities (including the registration Internet Protocol
(“IP”) address); and

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 12 of 15

 
vilt. Means and source of payment for such service (including any credit card or bank
account number) and billing records.

b. All records and other information (not including the contents of communications)
relating to wire and electronic communications sent or received by the Account, including:

i. the date and time of the communication, the method of the communication, and
the source and destination of the communication (such as the source and
destination telephone numbers (call detail records), email addresses, and IP
addresses); and

ii, information regarding the cell tower and antenna face (also known as “sectors”)
through which the communications were sent and recetved: as well as per-call
measurement data (also known as the “real-time tool” or “RTT” data)].

i. Information to be Seized by the Government

All information described above in Section I that constitutes [evidence, fruits,
contraband, and instrumentalities] of violations of United States Code 21 § 841 involving
unknown persons since September 1, 2019 to September 16, 2019.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 13 of 15

 

 
CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE

902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws

 

of the United States of Amevica pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by Verizon, and my title is

. lam qualified to authenticate the records attached hereto

 

because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the otiginal records in the custody of

Verizon, The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted

business activity of Verizon, and they were made by Verizon as a regular practice; and

b. such records were generated by Verizon electronic process or system that

produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of Verizon in a manner to ensure that they are true duplicates of the

original records; and

2, the process or system is regularly verified by Verizon, and at ali times

pertinent to the records certified here the process and system functioned properly and normally.

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 14 of 15

 

 
I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

the Federal Rules of Evidence.

 

Date Signature

Case 1:19-mj-00107-WCM Document 1-1 Filed 11/14/19 Page 15 of 15

 
